STATE OF LOUISIANA

                           COURT OF APPEAL

                             FIRST CIRCUIT


                              2021 CA 0979



                             ALTON OLIVER


                                 VERSUS


                        BELLE OF ORLEANS, LLC



                                    Judgment Rendered:          APR 0 8 2022




          On Appeal from the Sixteenth Judicial District Court
                       In and for the Parish of St. Mary
                              State of Louisiana
                             Docket No. 131, 616


                   Honorable Vincent Borne, Judge Presiding




M. Paul Skrabanek                           Counsel for Plaintiff/ Appellant
Houston, TX                                 Alton Oliver



John H. Musser, V                           Counsel for Defendant/ Appellee
Tarryn E. Walsh                              Belle of Orleans, LLC
Brittney I. Esie
New Orleans, LA




      BEFORE:        McCLENDON, WELCH, AND THERIOT, JJ.
McClendon, J.


        In this personal injury case, the plaintiff appeals the trial court's judgment

that granted the defendant's motion for summary judgment and dismissed his

claim with prejudice.     For the reasons that follow, we affirm.

                         FACTS AND PROCEDURAL HISTORY


        On September 25, 2017, Alton Oliver filed a petition for damages against

Belle of Orleans! L. L. C. d/ b/ a Amelia Belle Casino ( the Belle), alleging that on


February 26, 2017, he fell as he was boarding an "       up" escalator at the Belle in

Amelia, Louisiana.      Mr. Oliver asserted that the Belle knew or should have known

of the defective condition of its premises and failed to warn him about it.         Mr.


Oliver claimed that because of the Belle' s negligence, he suffered serious injuries

to his neck, back, and head and that the Belle was liable to him for his damages.


The Belle answered the petition, generally denying Mr. Oliver's allegations.

        After discovery, the Belle filed a motion for summary judgment on February

22, 2021, arguing that Mr. Oliver would not be able to meet his burden of proving

the essential elements of his claim.   Specifically, the Belle contended that Mr. Oliver

was unable to show that the escalator contained a defect and that said defect

presented him with an unreasonable risk of harm. Alternatively, the Belle asserted


that Mr. Oliver could not establish the elements of a premises liability claim under

LSA- C. C.   arts.   2317 and 2322 or a merchant liability claim under LSA- R. S.

     11 .



        Mr. Oliver opposed the motion for summary judgment. In his opposition,

Mr. Oliver referred to his deposition, wherein he mentioned that water or some

other liquid was on the escalator that created an unreasonable risk of harm.


However, the record reflects that Mr. Oliver did not offer any evidence in opposition

to the motion for summary judgment.

        At the hearing on the motion for summary judgment, counsel for Mr. Oliver

conceded that Mr. Oliver was no longer arguing that there was a defect in the




                                            2
escalator, but rather that there was a slippery liquid on the steps.'                    After argument


by the parties, the trial court found " issues of fact as to the presence or absence

of a substance."        However, the trial court also determined that there was no issue

of material fact regarding notice to the Belle of an unreasonably unsafe condition.
The trial court found that there was no evidence to show that the Belle knew or

should have known of the presence of an alleged liquid that caused Mr. Oliver' s

fall.   Accordingly, the trial court orally granted the Belle's motion for summary

judgment. On April 13, 2021, the trial court signed a judgment in accordance with

its ruling, dismissing Mr. Oliver's claims against it with prejudice.                            Mr. Oliver


appealed.


                                             DISCUSSION


         After an opportunity for adequate discovery, a motion for summary

judgment shall be granted if the motion, memorandum, and supporting documents

show that there is no genuine issue as to material fact and that the mover is


entitled to judgment as a matter of law.                  LSA- C. C. P. art. 966A( 3).     The summary

judgment procedure is favored and is designed to secure the just, speedy, and

inexpensive determination of every action.                  LSA- C. C. P. art. 966A( 2).


         The    burden       of   proof     is   on   the     mover.     LSA- C. C. P.    art.    966D( 1).


Nevertheless, if the mover will not bear the burden of proof at trial on the issue


that is before the court on the motion, the mover' s burden does not require that


all essential elements of the adverse party' s claim, action, or defense be negated.

Rather, the mover must point out to the court that there is an absence of factual


support for one or more elements essential to the adverse party's claim, action, or

defense.    Thereafter, the adverse party must produce factual support sufficient to

establish the existence of a genuine issue of material fact or that the mover is not

entitled to judgment as a matter of law.                   LSA- C. C. P. art. 966D( 1).      Further, the


plaintiffs may not rest on the mere allegations in their pleadings, but their



   Counsel stated: "   We said it's liquid, so it wasn' t a defect in the escalator steps or anything.
There was liquid on the steps. It could have been water. It could have been soda. It could
have been alcohol, but it was liquid. That doesn' t change the fact that it was slippery."



                                                      3
responses must set forth specific facts showing that there is a genuine issue for
trial.
         If the plaintiffs do not so respond, summary judgment, if appropriate, shall

be rendered against them. LSA- C. C. P. art. 967B.


         In determining whether summary judgment is appropriate, appellate courts

review evidence de novo under the same criteria that govern the trial court's

determination of whether summary judgment is appropriate.                     Jackson v. Board

of Supervisors of Louisiana                 State     University and Agricultural and

Mechanical College, 19- 0457 ( La. App. 1 Cir. 5/ 26/ 20), 307 So. 3d 227, 230, writ

denied, 20- 00837 ( La. 10/ 14/ 20), 302 So. 3d 1117.               Because it is the applicable


substantive law that determines materiality, whether a particular fact in dispute is

material can be seen only in light of the substantive law applicable to the

case.    Primeaux v. Best Western Plus Houma Inn, 18- 0841 (                            La. App. 1 Cir.

2/ 28/ 19), 274 So. 3d 20, 27.


         In this case, Mr. Oliver originally asserted claims against the Belle under a

theory of premises liability and negligence as set forth in LSA- C. C. arts. 2317 and

2322. 2 However, Mr. Oliver now maintains that a slippery liquid on the escalator

caused him to slip and fall, rather than any defect in the escalator itself. Therefore,

LSA- R. S. 9: 2800. 6, which governs negligence claims brought against merchants


resulting from accidents caused by a condition existing on or in a merchant' s

premises, applies to Mr. Oliver' s claims.


         Louisiana Revised Statutes 9: 2800. 6 provides, in relevant part:


         A. A merchant owes a duty to persons who use his premises to
         exercise reasonable care to keep his aisles, passageways, and floors
         in a reasonably safe condition. This duty includes a reasonable effort
         to keep the premises free of any hazardous conditions which
         reasonably might give rise to damage.

         B. In a negligence claim brought against a merchant by a person
         lawfully on the merchant's premises for damages as a result of an

2 Article 2317 provides that "[ w] e are responsible, not only for the damage occasioned by our own
act, but for that which is caused by the act of persons for whom we are answerable, or of the
things which we have in our custody." Additionally, LSA- C. C. art. 2322 provides that the owner of
a building is answerable for the damage occasioned by its ruin, when this is caused by neglect to
repair it, or when it is the result of a vice or defect in its original construction.    However, he is
answerable for damages only upon a showing that he knew or, in the exercise of reasonable care,
should have known of the vice or defect which caused the damage, that the damage could have
been prevented by the exercise of reasonable care, and that he failed to exercise such reasonable
care.




                                                  M
         injury, death, or loss sustained because of a fall due to a condition
         existing in or on a merchant's premises, the claimant shall have the
         burden of proving, in addition to all other elements of his cause of
         action, all of the following:

          1)   The condition presented an unreasonable risk of harm to the
         claimant and that risk of harm was reasonably foreseeable.

          2) The merchant either created or had actual or constructive notice
         of the condition which caused the damage, prior to the occurrence.

          3) The merchant failed to exercise reasonable care. In determining
         reasonable care, the absence of a written or verbal uniform cleanup
        or safety procedure is insufficient, alone, to prove failure to exercise
         reasonable care.



         Failure to prove any of the requirements enumerated in LSA- R. S. 9: 2800. 6

is fatal to a plaintiff's case.        Willig v. Pinnacle Entertainment, Inc., 15- 1998

 La. App. 1 Cir. 9/ 16/ 16), 202 So. 3d 1169, 1173. Additionally, a casino qualifies as

a merchant for purposes of this statute. 3 Id. at n. 3. See also Thomas v. Caesars

Entertainment Operating Company, Inc.,                     12- 1202 (   La. App. 4 Cir. 1/ 23/ 13),

106 So. 3d 1279, 1281- 82, writ denied, 13- 0546 ( La. 4/ 5/ 13), 110 So. 3d 590, and

writ denied, 13- 0462 ( La. 4/ 5/ 13), 110 So. 3d 593; Richardson v. Louisiana -1


Gaming, 10- 262 ( La. App. 5 Cir. 12/ 14/ 10),         55 So. 3d 893, 895.


        In his appeal, Mr. Oliver assigns as error the trial court' s failure " to find a


fact question existed as to whether Belle knew or should have known about the


unreasonably dangerous condition -            i. e. water on the escalator - on its premises."


The record shows that the Belle offered several exhibits in support of its motion


for summary judgment, including a copy of the incident report, the surveillance

video of the incident, certain discovery responses, the Belle' s maintenance contract

for the    escalator,     and    Mr.   Oliver' s medical   records.      Additionally, the Belle

submitted the depositions of Mr. Oliver, Mrs. Vera Oliver, and Deshanna Martin,

all taken on November 6, 2018.




3 Pursuant to LSA- R. S. 9: 2800. 6C( 2):

          Merchant"    means one whose business is to sell        goods, foods, wares, or
         merchandise at a fixed place of business. For purposes of this Section, a merchant
         includes an innkeeper with respect to those areas or aspects of the premises which
         are similar to those of a merchant, including but not limited to shops, restaurants,
         and lobby areas of or within the hotel, motel, or inn.


                                                  E
         In his deposition, Mr. Oliver testified that on the date of the incident, he

was at the Belle with his wife, Vera, and Ms. Martin, a family friend, when they

decided to eat at the buffet in the casino before leaving.                  The video surveillance


shows that shortly after boarding the escalator, Mr. Oliver fell backwards.                      The


security shift manager stated in his incident report that Mr. Oliver reported that

Mr. Oliver "   lost his balance and fell on the escalator on his way up to the third

deck buffet." Mr. Oliver later gave a written statement, wherein he stated that his


  f]oot got caught in the escalator and [ he] fell back" and again that he fell after

his " foot got caught in escalator." Mr. Oliver " complained of some pain in his back,


leg, neck and head," but refused medical treatment when it was offered, and he

refused any help from the casino staff. The security manager also reported that

  t] here were no substances, debris or defects on the escalator that could have

caused or contributed to [ Mr.] Oliver's fall." The video indicates that the escalator


steps appear to be clean, dry, and free of any foreign substances.                   However, Mr.


Oliver, his wife, and Ms. Martin all testified in their depositions that a liquid was on

the escalator steps. 4


         Mr. Oliver argues that his testimony, as well as the testimony of Mrs. Oliver

and Ms. Martin, that a liquid was on the escalator steps, was sufficient to establish


an unreasonably dangerous condition. To the contrary, the Belle argues that even

if, for the sake of argument, there was a liquid or some other substance on the

elevator steps, Mr. Oliver failed to show that the Belle either created or had actual


or constructive notice of the condition causing his damage as required under LSA-

R. S. 9: 2800. 6B( 2).    We agree.


         Constructive notice means the claimant has proven that the condition


existed for such a period of time that it would have been discovered if the merchant

had exercised reasonable care.                LSA- R. S. 9: 2800.6C( 1).   In White v. Wal- Mart


Stores, Inc., 97- 0393 ( La. 9/ 9/ 97), 699 So. 2d 1081, 1084, the Louisiana Supreme


Court stated that although there is no bright line time period, the temporal element




4 There is no indication that this information was reported to the Belle personnel after Mr. Oliver' s
fall, and it is not in the incident report.


                                                      A
in a slip and fall claim requires a ' positive showing" by the plaintiff that the

hazardous condition existed for some time prior to the fall. A claimant who simply

shows that the condition existed without an additional showing that the condition

existed for some time before the fall has not carried the burden of proving

constructive notice as mandated by the statute. White, 699 So. 2d at 1084; Clark

v. J -H -J Inc., 13- 0432 (   La. App.    1 Cir. 11/ 1/ 13),   136 So. 3d 815, 817- 18, writ

denied, 13- 2780 ( La. 2/ 14/ 14), 132 So. 3d 964.


        On our de novo review, we find that the Belle sufficiently pointed out the

absence of factual support for one or more elements essential to Mr. Oliver's claim.

See LSA- C. C. P. art. 966D( 1).   The burden then shifted to Mr. Oliver to produce

factual support sufficient to establish the existence of a genuine issue of material

fact or that the Belle was not entitled to judgment as a matter of law.

        Other than the deposition statements of Mr. Oliver, Mrs. Oliver, and Ms.

Martin taken more than a year and a half after Mr. Oliver's fall, the record contains

no evidence that a liquid substance was present on the escalator steps at the time

of Mr. Oliver' s fall.   No liquid of any kind is visible on the escalator in the video

showing Mr. Oliver's fall, and there are no incident reports documenting any liquid

on the escalator steps.     Additionally, even accepting the self-serving statements of

Mr. and Mrs. Oliver and the statement of Ms. Martin as true, Mr. Oliver failed to


present any evidence that the Belle had actual or constructive knowledge of the

alleged liquid on the escalator.         Mr. Oliver, Mrs. Oliver, and Ms. Martin did not


know how the liquid came to be on the escalator, what the liquid was, or how long

the liquid was present on the escalator, before Mr. Oliver fell.              Moreover, no


evidence was presented of any customer complaints regarding any liquid on the

escalator either before or after Mr. Oliver's fall, nor was any evidence presented

that the escalator required maintenance following Mr. Oliver's fall.

        Accordingly, Mr. Oliver has not shown that the Belle created or had actual

or constructive notice of the allegedly hazardous condition caused by the liquid

prior to his fall. Because Mr. Oliver failed to establish factual support for all of the




                                                7
elements of his claim, there is no genuine issue of material fact, and the trial court

correctly granted summary judgment.5

                                          CONCLUSION


        For the reasons stated above, we affirm the April 13, 2021 judgment of the

trial court granting summary judgment in favor of Belle of Orleans, L. L. C. d/ b/ a

Amelia Belle Casino and dismissing Alton Oliver's claims against it with prejudice.

All costs of this appeal are assessed to Alton Oliver.


        AFFIRMED.




5 Similarly, based on the Belle' s lack of actual or constructive knowledge of the allegedly hazardous
condition, we find that Mr. Oliver's claims, under any alternative theory of liability would also fail.